Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “media layer” in claims 1 and 14 is used by the claim to mean “composite layer,” “bonding layer” or “structural layer,” while the accepted meaning of “media” is related to communication, display, or entertainment. “Media” may also mean the plural form of “medium.”  Thus, it is unclear if this require multiple “mediums,” i.e. a composite, or multiple layers.  The term is indefinite because although the specification 
Examiner also notes it is unclear to the Examiner how “laminatingly disposed and bonded” is different from simply “bonded.”  No laminating step is specified and thus the language merely implies a bonded structure, and this is how the claim is interpreted.  If Applicant intends to recite a separate lamination step for forming the anti-glue film assembly, this must be made explicit.
Claim 1 recites “connecting two adjacent core plates.”  It is unclear how, if at all, these adjacent core plates are related to the “at least two core plates” initially recited.  Examiner assumes they are among these plates and if so, recommends reciting: “connecting two adjacent core plates of the at least two core plates though a media layer…” so as to clarify the relationship.
Claim 1 recites “cutting the core plates” to expose the “preset position.”  However, the preset position would appear to be on the surface of one of the two core plates and since the preset position is between the two core plate, it would appear only one of the core plates should be cut to expose the preset position since cutting the other core plate would threaten to cut into the preset position.  Thus, the use of the plural “plates” with regard to cutting is unclear.  Does this require multiple core plates on top of the preset position to be cut? Or does it require cutting into the supporting core plate (a step not described in the specification)?  Examiner has assumed the language is better interpreted as stating “cutting out one of the two adjacent core plates” since it is the adjacent core plates described as being bonded and the one supporting the preset position should not be cut out according to the instant specification.

Using “namely” in Claims 5 and 19 leave it unclear as to whether these layers are required or merely examples.  
The remaining Claims are rejected as being dependent on indefinite claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how an anti-glue assembly can be arranged before it has been obtained.  It would seem no operation can be performed on an object before the object has been obtained and thus Claim 3 seems to be inherent in Claim 1 and not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 7-10, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0299223) in view of Kochiyama et al. (US 2014/0023847).
Examiner submits “core plates” are any outer layers of a printed circuit board (PCB) such as metal layer, composite/resin layer, or a combination thereof.
Regarding Claims 1-4, 7, 9, 10, 12, 15, 16, and 18, Yoo et al. teaches manufacturing a PCB (See page 1, paragraph [0001]) by arranging an anti-glue assembly polyimide tape [129] on a preset location of a first core plate [110] (See page 3, paragraphs [0065]-[0071] and Figs. 2 and 10, wherein core plate [110] has a circuit pattern [125] and solder resist pattern [127] thereon that is reasonably described as a “pad” within the preset location, wherein a separation layer [129], i.e. anti-glue assembly, that is preferably a polyimide tape covers the preset location; it is at least obvious the tape is applied over the circuit pattern making the pad such that it conforms to the contours thereof, thus reasonably described as being “wrapped” and press-fitted, see, for example, Figs. 1a-b, wherein the pattern clearly illustrates an uneven pattern that would have been within the scope of the invention);
connecting first core plate [110] and a second core plate [135] through a composite layer [130] wherein the anti-glue assembly layer [129] is arranged between the core plates [110],[135] (See page 3, paragraph [0072] and Figs. 11-12);
cutting, via controlled depth milling, a groove into the second core plate [135] to expose the pad at the preset position (See page 4, paragraphs [0075]-[0082] and Figs. 14-16, wherein controlled depth milling via laser drilling creates a cavity, i.e. groove, to remove the composite layer [130] and core plate [135] to expose the circuit pattern [125], i.e. pad, for potential electrical connections).
Yoo et al. teaching the anti-glue assembly separation layer [129] is a polyimide tape, but is silent on the specification structure of the tape and thus fails to teach the polyimide layer is bonded to another layer via a bonding layer.  However, it is known polyimide tapes used in PCB manufacture may have additional layers such as a polyimide layer bonded to another polyimide layer via a bonding layer to provide additional strength and dimensional stability to the tapes (See, for example, Kochiyama et al., page 1, paragraphs [0001]-[0002], page 2, paragraphs [0022] and [0025]-[0027], page 4, paragraph [0053], and Figs. 1-2, wherein polyimide tapes for PCBs may have a non-bonding polyimide layer [11] laminated to a bonding polyimide layer [12], and wherein to provide additional strength an dimensional stability, the bonding layer may be a 3-layer laminate with 2 bonding polyimide layers [12b] and a non-bonding polyimide layer [12a]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize, as the polyimide tape in Yoo et al., a tape having a polyimide layer [11] bonded to another polyimide layer [12a] via a bonding layer [12b].  Such a tape would have predictably been suitable for using in PCB 
Regarding Claim 8, Kochiyama et al. teaches the fusion bonding polyimide layer can has good peelablity, thus making it feasible to place such a layer over the uneven circuit pattern [125] in Yoo et al.  During bonding, the bonding layer would fuse around the protruded circuit pads when present, thus providing a concave shape in this area.
Regarding Claim 17, the composite “media” layer is an insulation layer [130], wherein insulation layers are described as being a glass fiber impregnation substrate (See page 2, paragraph [0037]), i.e. a prepreg, in Yoo et al., and thus it a least would have been obvious to use this as layer [130].

Allowable Subject Matter
Claim 5-6, 13, 14, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  When performing similar methods, there is no motivation in the prior art when using polyimide tapes having adhesive thereon to bond the adhesive layers of separate tapes such that there is a single bonding layer between the polyimide layers.  There is no specific motivation in the prior art to do this.  Similarly, there is no motivation in similar processes to utilize a polyimide layer bonded with a bonding layer another anti-glue layer wherein the polyimide and opposing layer separate by the bonding layer each have differing surface areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakurai (US 2008/0233353) teaches disposing release layers over preset position in forming PCBs prior to removing subsequently bonded layers over the preset position so as to form cavities without residue; Fujiwara et al. (US 2021/0130653) teaches laminating multiple layer of adhesives tape as desired to produce multilayer heat-resistant tapes for PCBs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746